MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             Oct 12 2016, 9:33 am

regarded as precedent or cited before any                              CLERK
                                                                   Indiana Supreme Court
court except for the purpose of establishing                          Court of Appeals
                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Trenna S. Parker                                          Ryan H. Cassman
Trenna S. Parker Law Office,                              Cathy M. Brownson
P.C.                                                      Coots, Henke & Wheeler, P.C.
Noblesville, Indiana                                      Carmel, Indiana



                                           IN THE
     COURT OF APPEALS OF INDIANA
In The Matter of A.J.T. (Minor                            October 12, 2016
Child)                                                    Court of Appeals Case No.
                                                          29A02-1604-AD-753
M.T. (Father),
                                                          Appeal from the Hamilton
Appellant-Respondent,                                     Superior Court
        v.                                                The Honorable Steven R. Nation,
                                                          Judge
J.R.,                                                     Trial Court Cause No.
                                                          29D01-1508-AD-1162
Appellee-Petitioner.



Bailey, Judge




Court of Appeals of Indiana | Memorandum Decision 29A02-1604-AD-753| October 12, 2016      Page 1 of 6
                                           Case Summary
[1]   M.T. (“Father”) appeals the trial court’s interlocutory order denying his motion

      for dismissal due to lack of subject matter jurisdiction and dispensing with

      Father’s consent to the adoption of A.J.T. (“Child”). We find a different issue

      dispositive, and conclude this Court lacks subject matter jurisdiction to decide

      this appeal. Accordingly, we dismiss.



                            Facts and Procedural History
[2]   Father and S.R. (“Mother”) were married and lived together in the State of

      Oklahoma. Mother had a child from a prior relationship, A.L.T. Child was

      born to Father and Mother in Tulsa, Oklahoma, on May 6, 2013.


[3]   On September 5, 2013, Father was charged in the State of Oklahoma with

      sexual abuse of a minor; the alleged victim was A.L.T.


[4]   On April 2, 2014, the marriage between Father and Mother was dissolved in the

      State of Oklahoma. Mother informed the Oklahoma court of her intent to

      move out of state and to return to Indiana with Child. Father ultimately agreed

      to Mother’s move with Child.


[5]   In August 2014, Mother movied to Indiana with Child and A.L.T. Mother

      married J.R. (“Stepfather”) on November 29, 2014.




      Court of Appeals of Indiana | Memorandum Decision 29A02-1604-AD-753| October 12, 2016   Page 2 of 6
[6]    Father entered a guilty plea on April 2, 2015, and was sentenced in Oklahoma

       to thirty years imprisonment, with five years suspended to probation. From

       that point forward, Father was incarcerated in Oklahoma prisons.


[7]    On August 31, 2015, Stepfather filed a petition to adopt Child, which Father

       sought to oppose. On November 18, 2015, Stepfather filed a motion seeking

       the trial court’s determination that Father’s consent to the adoption was not

       necessary as a result of Father’s sex offense against A.L.T. Father disputed that

       contention, and, though he proceeded pro se for much of the litigation,

       ultimately obtained counsel in December 2015.


[8]    On January 20, 2016, Father, through counsel, filed a motion to dismiss the

       adoption petition in which he claimed that the trial court lacked personal

       jurisdiction over him.


[9]    On March 15, 2016, the trial court entered its order granting Stepfather’s

       motion to proceed without Father’s consent and denying Father’s motion to

       dismiss for lack of personal jurisdiction.


[10]   This appeal ensued.



                                  Discussion and Decision
[11]   Father appeals the trial court’s order on his and Stepfather’s motions, and

       challenges the order on its merits. In his Appellee’s Brief, Stepfather argues that

       this Court lacks jurisdiction to decide Father’s appeal because the trial court’s

       order was not a final judgment, is not a court order appealable as of right under
       Court of Appeals of Indiana | Memorandum Decision 29A02-1604-AD-753| October 12, 2016   Page 3 of 6
       Appellate Rule 14(A), and Father did not properly perfect a discretionary

       interlocutory appeal under Appellate Rule 14(B).


[12]   This Court has jurisdiction over appeals from final judgments in Indiana’s trial

       courts. Ind. Appellate Rule 5(A). A final judgment is one that disposes of all

       claims as to all parties. App. R. 2(H)(1). If a trial court’s order is not a final

       judgment, this Court lacks subject matter jurisdiction to decide an appeal. In re

       Adoption of S.J., 967 N.E.2d 1063, 1065 (Ind. Ct. App. 2012) (citing Georgos v.

       Jackson, 790 N.E.2d 448, 451 (Ind. 2003)). Subject matter jurisdiction may be

       raised at any time by any party, and this Court may consider the matter sua

       sponte. Id.


[13]   Appellate Rule 14 provides for a limited number of exceptions to the final

       judgment rule set forth above. Under Rule 14(A), this Court may exercise

       subject matter jurisdiction over certain orders that would not otherwise qualify

       as final judgments:

               (1) For the payment of money;


               (2) To compel the execution of any document;


               (3) To compel the delivery or assignment of any securities,
               evidence of debt, documents, or things in action;


               (4) For the sale or delivery of the possession of real property;


               (5) Granting or refusing to grant, dissolving, or refusing to
               dissolve a preliminary injunction;

       Court of Appeals of Indiana | Memorandum Decision 29A02-1604-AD-753| October 12, 2016   Page 4 of 6
                (6) Appointing or refusing to appoint a receiver, or revoking or
                refusing to revoke the appointment of a receiver;


                (7) For a writ of habeas corpus not otherwise authorized to be
                taken directly to the Supreme Court;


                (8) Transferring or refusing to transfer a case under Trial Rule 75;
                and


                (9) Issued by an Administrative Agency that by statute is
                expressly required to be appealed as a mandatory interlocutory
                appeal.


       App. R. 14(A).


[14]   To conduct an appeal for any other interlocutory order, the appellant must seek

       certification from the trial court of an interlocutory appeal, and this Court must

       accept jurisdiction. App. R. 14(B). Failure to follow the procedure set forth in

       Rule 14(B) is a bar to this Court hearing a party’s appeal. Wesley v. State, 696
N.E.2d 882, 882-3 (Ind. Ct. App. 1998). Moreover, this Court has previously

       decided that an order concluding that a parent’s consent to an adoption is

       unnecessary is not a final judgment where a trial court did not certify that order

       as an entry of judgment under Trial Rule 54(B).1 Adoption of S.J., 967 N.E.2d at

       1066.




       1
        Trial Rule 54(B) provides in relevant part that where more than one claim for relief is presented, or when
       multiple parties are involved in litigation, “the court may direct the entry of a final judgment as to one or
       more but fewer than all of the claims or parties only upon an express determination that there is no just

       Court of Appeals of Indiana | Memorandum Decision 29A02-1604-AD-753| October 12, 2016                 Page 5 of 6
[15]   In this case, the trial court’s order did not dispose entirely of the adoption

       proceeding. Rather, it addressed only one party’s rights—those of Father—in

       an order this Court has already concluded is not appealable as a final judgment

       or as of right under Appellate Rule 14(A). Our review of the record and the

       docket discloses that Father did not seek certification of the order for

       discretionary interlocutory review under Appellate Rule 14(B), and the trial

       court did not certify its order as a final judgment under Trial Rule 54(B). We

       must therefore dismiss Father’s appeal. Accordingly, we do not reach the

       merits of the issues Father presents concerning personal jurisdiction and the

       necessity vel non of his consent to an adoption.


[16]   Dismissed.


       Riley, J., and Barnes, J., concur.




       reason for delay and upon an express direction for the entry of judgment.” Absent these “magic
       words,”Adoption of S.J., 967 N.E.2d at 1066, an order is not final such that a party may take an appeal.

       Court of Appeals of Indiana | Memorandum Decision 29A02-1604-AD-753| October 12, 2016                Page 6 of 6